Entry Order
The findings of fact are supported by the evidence and are not clearly erroneous. V.R.C.P. 52(a).
The findings support the conclusion that defendant’s oral promise to convey the subject premises to plaintiff came within an exception to the Statute of Frauds, 12 V.S.A. § 181(5). As stated in Restatement (Second) of Contracts § 129 (1981):
A contract for the transfer of an interest in land may be specifically enforced notwithstanding failure to comply with the Statute of Frauds if it is established that the party seeking enforcement, in reasonable reliance on the contract and on the continuing assent of the party against whom enforcement is sought, has so changed h[er] position that injustice can be avoided only by specific enforcement.
See Nichols v. Nichols, 139 Vt. 273, 277, 427 A.2d 374, 377 (1981) (performance in reliance on an oral contract which “‘so alter[s] the relations of the parties as to prevent restoration to . . . former condition’” may warrant equitable relief, (quoting Towsley v. Champlain Oil Co., 127 Vt. 541, 543, 254 A.2d 440, 442 (1969))).
By affording the plaintiff the relief of specific performance the court did not abuse its discretion. Colony Park Associates v. Gall, 154 Vt. 1, 8, 572 A.2d 891, 896 (1990).

*503
Affirmed. The caption of the trial court’s judgment filed September 26, 1988, is corrected to include Alberta Freda as a defendant.